DETAILED ACTION
This action is in response to the amendments filed 14 December 2020 for application 15/254780 filed on 1 September 2016.  Currently claims 1-4 are pending. Claim 5 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“rule-based semantic reasoner” in claims 1, 3, and 4
“curiosity satisfaction value calculating module” in claims 1, 3, and 4
“personalized output generation module” in claims 1, 3, and 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Qiong Wu (“Modeling Curiosity for Intelligent Agents”, PHD Dissertation, School of Computer Engineering, Nanyang Technological University, August 2014, pp. 1-160), hereinafter referred to as Wu, in view of Widyantoro et al. (“A Fuzzy Ontology-based Abstract Search Engine and Its User Studies”, 2001 IEEE International Fuzzy Systems Conference, 2001, pp. 1291-1294), hereinafter referred to as Widyantoro, and in further view of Tang et al. (“Smart Recommendation for an Evolving E-Learning System: Architecture and Experiment”, International Journal of E-learning 4, no. 1, 2005, pp. 105-129), hereinafter referred to as Tang.

In regard to claim 1, Wu teaches a curiosity-adaptive ambient semantic intelligence system comprising a processor communicatively coupled to a memory device, the system comprising: a data receiving module that receives user input, the user input including at least one user selected field of interest and at least one curiosity trait ([Figure 6.4, p. 97, Section 6.3.1, pp. 87-88, Section 6.2.2.2, p. 86, Section 6.2.2.1, Equation 6.3, Table 6.1], Virtual Singapura (VS) is a virtual learning environment designed for lower secondary school students to learn the plant transport systems., The virtual peer learner's decision-making on action selection is constrained by its inner states. The inner state is defined as follows <equation 6.4> where energy is an intrinsic constraint that the virtual peer learner should take into consideration when choosing actions. … Besides inner states, the virtual peer learner also maintains a set of external states which reflect the agent's relationship with the VLE… . Hence, the external state is defined as a two tuple:  <equation 6.5> … where In_learning_zone and next_to_task are binary values indicating whether the virtual peer learner is in learning zones and whether its location is within a range to learning tasks, respectively.,  The curiosity-related emotions are denoted as follows: <equation 6.23>,  In VLE, a human student can take a great variety of actions according to the design of control. Here, we focus on three action categories relating to the acquisition of knowledge: explore, rest and study.;  wherein a computer system implementation of a virtual learning environment implements a reinforcement learning-based peer learner that receives as input the state of the system such that the state is a combination of an external state which characterizes the learning area/zone/field of interest and the inner state of the student such as being energy or an emotional state reflective of interestedness including bored, anxious, or eager to learn/curious each of which is a curiosity trait of that student because it is a distinguishing quality associated with that person exhibited in the context of the stimuli that has been presented and wherein the parameters in Table 6.1, in particular theta_1 and theta_2, are also curiosity traits.); a graph database comprising machine-processable semantic representations of components of a scientific ontology, wherein the components of the scientific ontology comprise one or more fields of interest, including the user selected field of interest, and one or more Curiosity Attracting Pointers (CAPs), each CAP being associated with at least one field of interest ([pp. 84-85, Section 6.2.1, p. 99, Section 6.3.2.1, Figure 6.2, Equation 6.2.4], A concept map CM is a graph-based representation that describes semantic relationships among concepts. It can be represented by a directed graph with nodes and edges interconnecting nodes… In this way, each learning task t ∈ T that is designed through CMs, can be represented by a set of knowledge points, denoted by t = {k1, k2, · · · , km}. , Each learning task can be represented by a set of knowledge points, denoted by T={k_1 … k_m}., For each LZ, we generate learning tasks based on one expert CM with 20 concepts and 200 relationships… Each learning task is a submap of the expert CM with 5 concepts randomly chosen..;  wherein a graph/ontology database, corresponding to an expert concept map, organizes conceptual knowledge through semantic relations which are formed across a set of learning tasks such that, for a given learning task/field of interest, such as “photosynthesis”, there is a set of concepts that are connected to that task as shown in figure 6.2 in which the representation of the learning task as the set of knowledge points or any particular point in that set of knowledge points in that concept map is a CAP since the object of the virtual learning environment is to attract/point the interests of the student to each concept based on how effective that knowledge point resonates with the emotion of curiosity.); a rule-based semantic reasoner that automatically identifies one or more potentially relevant CAPs within the graph database and associates the one or more potentially relevant CAPs with the user selected field of interest in the graph database ([p. 86, Section 6.2.2.1, p. 89, Section 6.2.2.4, Equations 6.12, 6.13, 6.16, 6.18, 6.21, 6.22, 6.24, Figure 6.2, Algorithm 3], In VLE, a human student can take a great variety of actions according to the design of control. Here, we focus on three action categories relating to the acquisition of knowledge: explore, rest and study., The action study is implemented by randomly selecting D percentage of new knowledge points in the current learning task and recording them into the agent’s memory.;  wherein a set of rules are used to algorithmically evaluate a set of tasks by identifying the curiosity state (equation 6.24) of the user for that task by considering the factors of novelty, conflict, and complexity of the student for that learning task (within a learning zone) such that the reinforcement learning system makes use of these metrics to guide the learning direction across learning tasks (a pointing function which corresponds to identifying a CAP) with the appropriate level of stimulation based upon the curiosity state of the student and wherein the learning efficiency, which depends on the user’s “energy” as measured by previous patterns of task selectivity, is used to determine the percentage of yet-to-be-learned knowledge points in a concept map learning task.); a curiosity satisfaction value calculating module that analyzes the at least one curiosity trait and assigns a personalized curiosity satisfaction value to each of the CAPs associated with the user selected field of interest in the graph database, wherein the at least one curiosity trait is derived by the system through a theory based analysis of selectivity patterns of the at least one user ([p. 94, Section 6.2.3.2, p. 87, Section 6.2.2.2, p. 96, Section 6.2.3.3, p. 100, Section 6.3.2.2, Equations 6.24, 6.25, Figure 6.2, Figure 6.3, Table 6.1, Algorithm 3], v(N,F,P,t) is the stimulation level of learning task t., Energy is an intrinsic constraint that the virtual peer learner should take into consideration when choosing action… When a student feels fatigue, he/ she will need some rest before continuing to work…. Both the action explore and study can decrease certain amount of energy in its inner state, whereas the action rest can recover certain amount of energy., Here, F(C) returns a positive value, while F(B) and F(A) both return negative values. Delta is always capped between 0 and 1., We choose intermediate level for both theta_1 and theta_2, with theta_1 = 0 3. and theta_2 = 0 8.  This is intuitive because most of humans will have an intermediate level of appraisal on curiosity-related emotions…;  wherein the learning task, such as the CAP shown in Figure 6.2, is chosen in order to maintain the curiosity of the student in the optimal range, as depicted in the Wundt curve,  wherein the curiosity satisfaction value associated with each learning task in a learning zone (e.g., field of interest) is given by the function V (Equation 6.24) to determine if the student is curious, bored, or anxious about a task which is in turn used to affect the knowledge points chosen in the concept map (CAP) to facilitate efficient learning, wherein the observed inner state of the student such as having a current curiosity-based energy level and being bored, anxious, or eager to learn/curious are also curiosity traits of that student that have been derived from the most recent pattern of task selection following the Berlyne and Wundt conceptual framework.), and a personalized output generation module that generates a personalized output graph comprising a subset of CAPs from the graph database associated with the user selected field of interest, each CAP in the subset being selected by the personalized output generation module based on its assigned personalized curiosity satisfaction value ([Figure 6.6, p. 99, Section 6.3.2.1, p. 98, Section 6.3.1], Each learning task is a submap of the expert CM with 5 concepts randomly chosen. Hence, in one LZ, there are in total 200 knowledge points and 15500 learning tasks., It can be observed from Fig. 6.6(a) that the curious peer learner (embodied by a butterfly) is posing questions to a student in order to stimulate his/her thinking on the learning content. Fig. 6.6(b) demonstrates that the curious peer learner is directing the student’s attention to the potentially interesting learning content.;  wherein personalized learning tasks are presented on a screen in a GUI that exhibits the knowledge points directly associated with the concept maps for each learning task (i.e., the CAPs), wherein those tasks are associated with a particular learning zone (field of interest), and wherein, as noted above, the system chooses the learning tasks based in order to maintain the student at an optimal level of curiosity.) and the CAPs further comprising a name of a concept or a subject or a domain or a field, a formal description of a succinct statement, a title of an article or a book, a link to a digital resource, and a name of a contributor,  ([p. 85, Section 6.2.1, Figures 6.2, 6.5, Equations 6.12 and 6.13], A concept map is a graph-based representation that describes semantic relationships among concepts., wherein the concept maps contain an ontological arrangement of task-specific knowledge points to which a student may be directed (CAPs) such that these knowledge points have a semantic description corresponding to a concept, subject, domain, or field as shown in Figure 6.2, wherein these knowledge points are linked to learning content (Figures 6.5(a) 6.5(b)) such that the associated CAPs also include the link to that corresponding digital resource, wherein the presentation of the learning content in that link includes a description of that information (e.g., “the root with the mineral salt by active transport” or “Diffusion can only happen when the concentration of water or salt in ground is larger than that in root.”) with additional operational phrases associated with clickable components of the learning content, and wherein equations such as 6.12 and 6.13 may also be considered a “formal description of a succinct statement” in which each equation succinctly expresses novelty and conflict across the knowledge points.) … and wherein an operational rule derived from the theory comprises a novelty dynamics formula-1, a novelty dynamics formula-2, a completion dynamics formula, an explanation dynamics formula-1, an explanation dynamics formula-2, a challenge-seeking dynamics formula-1, and an interest dynamics formula. ([pp. 91-93, Sections 6.2.3.1, p. 87, Section 6.2.2.2, p. 89, Section 6.2.2.4, p. 93, Section 6.2.3.2, pp. 114-117, Section 7.2.3, Equations 6.12, 6.13, 6.16, 6.18, 6.21, 6.22, 6.24, Figure 6.3, Figure 6.4, Table 6.2], Hence, the combined appraisal value of novelty and conflict regarding a learning task t can be represented as follows: <Equation 6.20>… In the context of VLE, complexity of a task t can be measured by the normalized salience of all knowledge points contained in the task, represented by <Equation 6.21>… For example, searching for an intended piece in a jigsaw puzzle with 1000 pieces is more difficult than searching in one with 10 pieces., Energy is an intrinsic constraint that the virtual peer learner should take into consideration when choosing actions. This is a natural constraint in any learning environment for a real human student., We denote the knowledge acquisition effciency ∆ of a virtual peer learner as : ∆ = l, 0 ≤ l ≤ 1 (6.10) where l is the base knowledge acquisition ability when the virtual peer learner is in no_emotion state. The action study is implemented by randomly selecting ∆ percentage of new knowledge points in the current learning task and recording them into the agent's memory., According to Wundt (Figure 6.3), there is an inverted U-shaperelationship between the stimulation intensity and arousal of emotions.; According to Loewenstein [65], curiosity can be viewed from an information-gap perspective, which states that curiosity arises when a person's attention becomes focused on a gap in his/her knowledge. From this viewpoint, Berlyne's collative variables [8] can be explained as reflecting multi-dimensional facets of a person's knowledge gaps. For example, novelty refers to something unknown (missing information) and surprise arises when an expectation is violated (information mismatch)…. A novel o indicates that the knowledge points associated with o do not exist in M and hence create a knowledge gap, which leads to the curious learning companion's curiosity…. The agent's curiosity is quenched through the learning function when the user learns a new knowledge point., wherein the curiosity trait (i.e., the distinguishing quality of curiosity that the user exhibits in response to the pattern of previous stimuli as reflected by the metric V for a given task  in combination with the dynamic energy level metric which characterizes the student’s propensity to learn) is derived from the integration of novelty and complexity components (or more generally, according to the collative variables of novelty, uncertainty, conflict, and complexity) as follows: (1) a modeling of novelty which quantifies to what extent the user’s current knowledge as represented in his/her concept map knowledge points differs from the concept map of a learning task such that a large novelty measure will favor a large V (in equation 6.24 or algorithm 3) which will favor the selection of a directive study/learn task (if V>theta_1) if the previous selection patterns of the user has left him/her with sufficient energy to perform the study/learn operation (corresponding to Novelty Dynamics Forumla-1 because the agent determines that the user may prefer resources/knowledge points that are currently not learned over those previously learned for which V will be smaller with the greater task novelty presented in the form of an increased new knowledge points delta due to a positive F(curious), corresponding to Challenge-Seeking Dynamics Formula-1 for the same reasons because new knowledge may be considered a challenge that requires the expenditure of energy,  corresponding to Novelty Dynamics Formula-2 also for the same reasons while noting that the term delta which controls learning efficiency may be considered a time constraint through which multiple resources/knowledge points are chosen),  (2) a modeling of complexity which is the ratio of the cardinality of the knowledge points of a current learning task to the maximum cardinality across that for all tasks (Equation 6.21) such that a more complex task is less favored than a less complex task, for which the completion requires fewer learned knowledge points if the greater complexity term in equation leads to V>theta_2 while the less complexity term leads to theta_2>V>theta_1  (corresponding to Explanation Dynamics Formula-1 because the completion of the less complex task for which each knowledge point is proportionately more central than the more complex task for which each knowledge point is proportionately more peripheral and corresponding to Explanation Dynamics Formula-2 for the same reasons in the sense that the completion of any single knowledge point in the less complex task has more effect than the more complex task in bringing the overall task to completion), (3) the Wundt curve models the underlying basis for determining curiosity-based actions/modalities, such as expressed in equation 6.24, such that this model/equation indicates/represents interest dynamics (formula) by virtue of the selection of resources/knowledge points according to a region in the Wundt curve for which curiosity/interest dynamics are most in play (corresponding to interest dynamics formula) , and (4) the VLE curiosity modalities associated with knowledge point selection based on novelty and complexity metrics (as well as more generally on all the collative variables) may be cast in a Lowenstein descriptive framework in which curiosity is a response to a gap in knowledge such that, in this framework,  the agent selects/points to knowledge points according to a model of the emotional state, knowledge state, and interests of the human with which it is interacting in which the response of the agent is based on a completion dynamics formula because it is based on recognizing gaps such as through novelty, surprise, and uncertainty and pointing in a direction which seeks to resolve those gaps.)
However, Wu does not teach and the CAPs further comprising a …  title of an article or a book, … and a name of a contributor … wherein the at least one user scores each of the CAPs based on at least one parameter selected from the group consisting of popularity, a popular score given to a CAP, another score given to a CAP by a prestigious group and a network centrality of a CAP. Wu does not explicitly disclose that the knowledge points that may be pointed to in his system provide information in the form of a title of a publication or a name of a contributor and does not teach that the user/student scores the knowledge points.
However, Widyantoro, in the analogous environment of ontology-based document organization and retrieval, teaches the CAPs further comprising a name of a concept or a subject or a domain or a field, a formal description of a succinct statement, a title of an article or a book, a link to a digital resource, and a name of a contributor. ([p. 1291, Section 1, p. 1291, Section 2], The system uses a fuzzy ontology of term associations as one of the sources of its knowledge to suggest alternative query terms. The fuzzy ontology is automatically generated from the information contained in its collection., PASS will also provide suggestions to a list of most relevant documents related to the user's query and a set of related terms based on a collaborative filtering, a technique that recommends papers that might be of interests to the user based on the user's interests and other users with similar interests. The system's suggestions are indicated by the star icons to the left of paper' titles. ...The authors of a paper are also hyper-linked, allowing users to search all papers written by the corresponding authors., wherein given an initial interest expressed by a user in the form of a query, the system points out related terms of potential interest (similar to CAPs) based upon a semantic ontology and also generates titles of documents within a search with links to the corresponding abstract as well as the name of the author and wherein it is noted that Widyantoro, like Wu, also teaches that result along with the name of a subject (related terms, keywords), formal description of a succinct statement (abstracts), and a link to a digital resource ( hyper-linked authors)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Widyantoro to associate with Caps a title of an article or book and a name of a contributor. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency and effectiveness of searching for information of interest using an ontology that links information semantically and that provides links to documents related to that information (Widyantoro, [p. 1294, Section V, p. 1294, Section VI, Tables 1-3]).
However, Wu and Widyantoro do not teach  wherein the at least one user scores each of the CAPs based on at least one parameter selected from the group consisting of popularity, a popular score given to a CAP, another score given to a CAP by a prestigious group and a network centrality of a CAP. The framework of Widyantoro for the recommendation of knowledge points/query terms in an ontology makes use of implicit user feedback for collaborative filtering and therefore does not explicitly disclose scoring by the user of terms/knowledge points. 
However, Tang, in the analogous environment of recommending knowledge for students in e-learning, teaches wherein the at least one user scores each of the CAPs based on at least one parameter selected from the group consisting of popularity, a popular score given to a CAP, another score given to a CAP by a prestigious group and a network centrality of a CAP ([pp. 107-108, A brief System Introduction, p. 114, Focused Collaborative Filtering Module, p. 115, Sense-Maker, pp. 117-118, A Formal Notation of Paper Recommendations, p. 123, Rating Generation Rules, Figure 1, Table 1], As shown in Figure 1, there are two kinds of collaboration in the system: the collaboration between the system and the user, and the collaboration between the system and the open Web. … Moreover, learners are required to give feedback (ratings) towards the papers recommended to them. Therefore, according to both the usage and ratings of a paper, the system will adaptively change a paper's tags and determine whether or not the paper should be kept, deleted or put into a backup list…. The recommendation module consists of two sub-modules: the data clustering module and the focused collaborative filtering module. The data clustering module will cluster learners into a sub-class according to the purpose of the recommendation, while the focused collaborative filtering module will find the closest neighbor(s) of a target learner and recommend paper(s) to him/her according to the ratings by those closest neighbor(s)., After clustering is performed, learners are categorized in clusters based on their learning goal, interests, etc. … recommendations will be made not on the whole pool of users as most recommender systems do…, For instance, the majority of learners might find the paper to be highly technical which requires more extensive knowledge … and their given ratings can be reflected in the paperís technical tag., 3. Find a subset of learners Ní| N(l), who have read/rated any paper in R(C); denoted by f: N(l)↔ R(C) ♦ Ní. (refine the cluster of learners) … 5. Or, based on the ratings given by Ní, use collaborative filtering to find a set of recommended papers Rí | R(C)…, 1. If learners are interested in the topic AND understand the paper, a higher rating is generated. Or, matching based on both interests and background knowledge generates higher ratings 4 or 5 under the following formula. Rate = Round (Interest × Understand × 2) + 3 if Interest ≥ 0.7 and Understand ≥ 0.7 2. Learners give ratings to a paper based on the amount of knowledge that could be acquired (value added) AND the understanding of the paper (easy to follow, or pedagogical-readiness), OR the importance of the paper to their interest, wherein the user/learner scores the documents (CAPs/knowledge points), to which that learner was directed according to his/her interests, by providing feedback in the form of a document rating which is a popular score since it is an indication of how much that student liked that document (across various criteria) but also a popularity score in a more general sense because it contributes to an aggregate rating/popularity associated with that document over all students who may have read it as well as a prestigious group score since that score/rating may have been provided by learners at different (i.e., strong knowledge, clustered) levels with special interest categories which are factors in determining the ultimate recommendation of documents (or even their deletion) to students, wherein it is noted that the collaborative filtering recommendation framework recommends documents to a given student according to a corresponding popularity with similar students (which also may be considered a prestige group), and wherein it is noted that the language of the claim only requires that Tang teaches one of the four elements of the group.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu and Widyantoro to incorporate the teachings Tang of to include the function of the user scoring knowledge points based on popularity, a popular score given to a knowledge point, or a score given to a knowledge point by a prestige/selective group. The modification would have been obvious because one of ordinary skill would have been motivated to the recommend improve the efficiency and conditional performance of the provision of information/knowledge according to user interests, and knowledge, such as in an e-learning system, by basing that recommendation on explicit ratings-based user feedback to tag/annotate that information according to popularity and user group parameters in an adaptive social learning framework that makes use of collaborative filtering (Tang, [p. 107, A Brief System Introduction, p. 127, Conclusion, Table 3]).



In regard to claim 2, rejection of claim 1 is incorporated and Wu further teaches wherein the components of the scientific ontology comprise further comprise one or more components selected from the group consisting of: relationships between CAPs (CAP-Rs), Curiosity Dynamics Metatags (CDMs), Supplementary Digital Links (SDLs), and Resource Identity Metatags (RIMs) ([p. 99, Section 6.3.2.1, Figure 6.2, Equation 6.24], For each LZ, we generate learning tasks based on one expert CM with 20 concepts and 200 relationships. From this expert CM, we spawn 15500 learning tasks. Each learning task is a submap of the expert CM with 5 concepts randomly chosen… Some of the knowledge points will be repeated in different learning tasks.;  wherein a set of tasks are constructed from the expert concept map (graph/ontology database) which organizes conceptual knowledge through semantic relations that are formed across a union of a set of learning tasks such that, for a given learning task/field of interest, such as “photosynthesis”, there is a set of concepts that are connected to that task as shown in figure 6.2 in which the representation of the learning task as the set of knowledge points or any particular point in that set of knowledge points in that concept map is a CAP since the object of the virtual learning environment is to attract/point the interests of the student to each concept based on how effective that knowledge point resonates with the emotion of curiosity, and wherein the expert concept map comprises relations between different task CAP’s because they define the potential content of each distinct leaning task/CAP and because the knowledge points in different CAP’s overlap.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Widyantoro and Tang for the same reasons as pointed out for claim 1.

 	Claim 3 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Wu, Widyantoro, and Tang.

Claim 4 is also rejected because it is just a computer readable medium implementation of the same subject matter of claim 1 which can be found in Wu, Widyantoro, and Tang.

Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive. Additionally, it is noted that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification.  M.P.E.P. 2173.01(I), M.P.E.P. 2111.01(II).  

Specifically, Applicants Argue:
Wu discloses and teaches a system for modeling human curiosity for intelligent agents. To evaluate practical values of Wu's computational model of curiosity, Wu evaluates it in the domain of virtual worlds, as opposed to the real world as the system claimed by the applicant. Wu's system employs two types of pedagogical agents for study, a virtual peer learner and a virtual learning companion. The virtual peer learner is a non-player character that aims to provide a believable virtual environment without direct interactions with users, whereas the virtual learning companion directly interacts with users to enhance their learning experience. Applicant's system is not a virtual learning environment and employs users interaction at nearly every function. This is not a trivial distinction.
On page 4 of the Non-Final Office action, the examiner indicates that the applicant's claim limitation a data receiving module that receives user input, the user input including at least one user selected field of interest and at least one curiosity trait is met by Wu. According to the examiner, "the virtual peer learner's decision -making on action selection is constrained by its inner states. The inner state is defined as follows (equation 6.4) where energy is an intrinsic constraint that the virtual peer learner should take into consideration when choosing actions ..." Wu is describing his virtual learning environment, Virtual Singapura. This teaching does not meet the applicant's data receiving module function because it is describing decision-making by a virtual peer learner, as opposed to a user (i.e., a real person) inputting data. It should be recognized in this connection that Wu's virtual peer learner is a non-player character that aims to provide a believable virtual environment without direct interactions with users.
On page 5 of the Non-Final Office action, the examiner indicates that the applicant's claim limitation a graph database comprising machine-processable semantic representations of components of a scientific ontology, wherein the components of the scientific ontology comprise one or more fields of interest, including the user selected field of interest, and one or more Curiosity Attracting Pointers (CAPs), each CAP being associated with at least one field of interest is met by Wu. According to the examiner, "a concept map CM is a graph-based representation that describes semantic relationships among concepts [...] each learning task is a submap of the expert CM with 5 concepts randomly chosen [...] wherein a graph/ontology database, corresponding to an expert concept map, organizes conceptual knowledge through semantic relations which are formed across a set of learning tasks [...] figure 6.2 in which the representation of the learning task as the set of knowledge points or any particular point in that set of knowledge points in that concept map is a CAP since the object of the virtual learning environment is to attract/point the interests of the student to each concept based on how effective that knowledge point resonates with the emotion of curiosity."
 Again, Wu is describing his virtual learning environment (P84, 6.2.1). This teaching does not meet the applicant's graph database comprising machine-processable semantic representations of components of a scientific ontology, wherein the components of the scientific ontology comprise one or more fields of interest, including the user selected field of interest, and one or more Curiosity Attracting Pointers (CAPs), each CAP being associated with at least one field of interest because it is learning task modeling occurring in a virtual learning environment (VLE), and because it does not include the user selected field of interest. It should be recognized in this connection that "the goal of the curious peer learner is to acquire the knowledge points in learning tasks strategically and mimic a human learner's learning behaviors, so as to create a believable virtual learning environment, as opposed to generating a personalized output graph comprising a subset of CAPs from the graph database associated with the user selected field of interest". 
On page 6 of the Non-Final Office action, the examiner indicates that the applicant's claim limitation a rule-based semantic reasoner that automatically identifies one or more potentially relevant CAPs within the graph database and associates the one or more potentially relevant CAPs with the user selected field of interest in the graph database is 
met by Wu. According to the examiner, Wu's three action categories relating to the acquisition of knowledge, explore, rest and study and their associated algorithms "implemented by randomly selecting D percentage of new knowledge points in the current learning task an recording them in the agent's memory; wherein a set of rules are used to algorithmically evaluate a set of tasks by identifying the curiosity state... such that the reinforcement learning system makes use of these metrics to guide the learning direction across learning tasks", which for the examiner equate to CAPs. Wu is describing these three metrics used to approach a mimicry of curiosity in the virtual learning environment. This teaching does not meet the applicant's a rule-based semantic reasoner that automatically identifies one or more potentially relevant CAPs within the graph database and associates the one or more potentially relevant CAPs with the user selected field of interest in the graph database because it is describing how the parameters explore, rest and study algorithmically guide the learning direction, as opposed to associating CAPs to Art Unit: 2122Response to the Non-Final Office Action mailed on 11 13 2020a user (i.e., a real person). It should be recognized in this connection that the applicant's CAPs include names of significant concepts, articles, books, contributors related to that domain. 

Examiner’s Response
The Examiner respectfully disagrees. As set forth in the current office action, Wu does teach these limitations. In particular, Wu teaches a system that receives user input that includes a field of interest and a curiosity trait because he teaches that his e-learning framework receives user responses/user states (i.e., user inputs) indicative of the user’s interest on particular topics (field of interest/external state) and curiosity (traits/inner state) relative to those particular topics at a given time (viz., ([Figure 6.4, p. 97, Section 6.3.1, pp. 87-88, Section 6.2.2.2, p. 86, Section 6.2.2.1, Equation 6.3, Table 6.1], Virtual Singapura (VS) is a virtual learning environment designed for lower secondary school students to learn the plant transport systems., The virtual peer learner's decision-making on action selection is constrained by its inner states. The inner state is defined as follows <equation 6.4> where energy is an intrinsic constraint that the virtual peer learner should take into consideration when choosing actions. … Besides inner states, the virtual peer learner also maintains a set of external states which reflect the agent's relationship with the VLE… . Hence, the external state is defined as a two tuple:  <equation 6.5> … where In_learning_zone and next_to_task are binary values indicating whether the virtual peer learner is in learning zones and whether its location is within a range to learning tasks, respectively.,  The curiosity-related emotions are denoted as follows: <equation 6.23>,  In VLE, a human student can take a great variety of actions according to the design of control. Here, we focus on three action categories relating to the acquisition of knowledge: explore, rest and study.).  In Wu, the students do input data in the form of their responses, including the selection of particular knowledge points and including user selectivity of those points during the course of the e-learning; the system is continually interacting with the user, responding to user input to adaptively recommended material according to the user’s interests and curiosity level. Moreover, the user performs this selection through the nodes of the concept maps, in which, for example referring to Figure 6.2, “photosynthesis” may be a selected field of interest, having a graphical ontological association with sub-topics.  In the Singapore learning environment, the learner actively interacts (i.e., engages in a decision making process) with the Singapore environment by selecting individual topics (fields of interest) and sub-topics from amongst a set of alternatives in that environment (Figure 6.6), thereby transmitting an explicit input into the system for a field of interest. The user trait is an implicit input into that learning system determines by the model of the inner state of the learner. The learning system of Wu teaches a rule-based identification of relevant topics/sub-tasks in that user-selected topic (field of interest) according to the semantically organized concept maps (ontology); these rules algorithmically identify the learning state of the user (knowledge, level of energy) and are used to point to learning tasks optimized for that state (viz.,  ([p. 86, Section 6.2.2.1, p. 89, Section 6.2.2.4, Equations 6.12, 6.13, 6.16, 6.18, 6.21, 6.22, 6.24, Figure 6.2, Algorithm 3], In VLE, a human student can take a great variety of actions according to the design of control. Here, we focus on three action categories relating to the acquisition of knowledge: explore, rest and study., The action study is implemented by randomly selecting D percentage of new knowledge points in the current learning task and recording them into the agent’s memory.)

Applicants Further Argue:
On page 7 of the Non-Final Office action, the examiner indicates that the applicant's claim limitation a curiosity satisfaction value calculating module that analyzes the at least one curiosity trait and assigns a personalized curiosity satisfaction value to each of the CAPs associated with the user selected field of interest in the graph database, wherein the at least one curiosity trait is derived by the system through a theory based analysis of selectivity patterns of the at least one user is met by Wu. According to the examiner, the virtual peer learner's decision-making on action and associated algorithms, which according to Wu, is the stimulation level disclosed of task learning. When a student feels fatigue he will need to rest before continuing work. This analysis appears to be misconstrued to try and meet the applicant's curiosity satisfaction value. Wu is describing Wundt's inverted "U-shape" relationship between the stimulation intensity and arousal of emotions. According to Wu, three emotions are associated along the spectrum of stimulus intensity, where too little stimulation results in boredom, too much stimulation results in anxiety and optimal stimulation results in curiosity. This teaching does not meet the applicant's curiosity satisfaction value calculating function because it is not derived through selectivity patterns of the at least one user.

Examiner’s Response
The Examiner respectfully disagrees. As set forth in the current and previous office actions, Wu does teach these limitations. The learning framework of Wu determines the active curiosity state/trait of the student according to the Wundt U-curve (Figure 6.3) based on the student’s pattern of activity. The system determines the curiosity trait of the student (boredom, anxiety, learning curiosity) from that pattern and determines a response in the form of recommended learning activities that fit the curiosity modalities (student inner state) thereby identified. 

Applicants Further Argue:
Widyantoro discloses and teaches a Web-based, domain specific search engine for searching abstracts of research papers. The technique includes responding to a user's initial query by suggesting a list of related, broader or narrower terms. The user may then select one of the suggested terms as an alternate query to replace the old one so as to improve the likelihood of the search results generating the desired information. Widyantoro's search engine includes a term associations ontology component. The combination of Wu and Widyantoro cannot sustain the 103 rejection because the combined teachings do not disclose or suggest the applicant's invention, as claimed. … First: Widyantoro discloses a Web-based, domain specific search engine for searching abstracts of research papers. Widyantoro does not disclose or teach anything about curiosity-adaptive ambient semantic intelligence systems and methods. Widyantoro is not is not pertinent at all to such semantic intelligence systems and methods. Second. Applicants problem is to make an ambient system that is highly adaptive, personalized and context-aware, not to refine search engine queries. Thus, Widyantoro is not reasonably pertinent to the applicant's problem. Widyantoro is thus nonanalogous to the invention and is not proper for use in an obviousness rejection under 35 U.S.C.§103. … In this case, if Wu's computational framework of curiosity based on the psychological theories of Berlyne were combined with the architecture of the fuzzy search engine, as taught by Widyantoro, Wu's curiosity-driven learning and recommendation algorithm would not perform their same function as they do separately. They would be modified by the fuzzy ontology automatically generated and refined by the query refinement recommender, as taught by Widyantoro. Wu's computational framework would not perform its same semantic relation forming function. The definitions of its inner states would be automatically refined as well. Thus, the proposed combination of Wu and Widyantoro does not render obvious Applicant's system, as recited in claim 1.

Examiner’s Response
The Examiner respectfully disagrees. The system of Widyantoro provides a personalized ontology-based set of search terms/topics which include links to authors such that the resultant topics reflect the interests/curiosities of the user.  Widyantoro is clearly in an analogous environment of recommending topics (query terms) organized in an ontology according to a level of user interest determined within an adaptive learning recommendation framework. This is entirely consistent with Wu to which it can be combined because the object in both cases is a personalization in the recommendation of information optimized according to the learned interests of the user. 

Applicants Further Argue:
Wu also talks about a graph-based knowledge organization with semantic relationships. When viewed as whole, however, Wu is not talking about an ontology, which is logically organized and, therefore, can be processed logically, and reasoners. But this is the core differentiator of the present invention, as a whole, and key aspect that makes it a useful engineering model. … This is the heart of Applicant's model. The reasoner will generate various potential unknown curiosities and the rating will be done by the curiosity profiling of the user. In the example above, we can assume that User 1 is typically curious about explanations of things as per the calculation based on his previous selections. 

Examiner’s Response
This argument was addressed in the Addressed in the 13 November 2020 NFOA response to arguments: The Examiner respectively disagrees.  First, Wu is indeed using ontologies when he semantically links concepts in a concept map (Figure 6.2, pp. 84-85, Section 6.2.1): "In order to model learning tasks that can be easily interpreted by both the human students and the curious peer learner, we adopt concept maps, a semantic knowledge representation method that stems from the learning theory of constructivism…. A concept map is a graph-based representation that describes semantic relationships among concepts. It can be represented by a directed graph with nodes and edges interconnecting nodes.   We adopt Concept Maps (CMs) to represent the semantic knowledge in both learning tasks (knowledge to be learnt) and the agent’s memory (knowledge already learnt)... In the environment E, knowledge in learning tasks are represented by CMs…. Each learning task t ∈ T that is designed through CMs, can be represented by a set of knowledge points, denoted by t = {k1, k2, · · · , km}.)   The notion of a concept map or semantic knowledge graph is consistent with the plain meaning of the definition of an ontology (for example as “a graph representing the knowledge of that concept” in the Webster-Meriam dictionary). The knowledge graph/concept maps of Wu are certainly logically organized and support a semantic reasoning process by facilitating the acquisition of knowledge semantically represented by concepts and relationships between concepts. In particular, Wu also teaches curiosity attraction pointers (CAP’s) as corresponding to a set of knowledge points in the knowledge graph to which the curiosity of the student may be attracted (for example, in Figure 6.2, for the concept/knowledge task “photosynthesis”, there is a set of concepts that are connected to that task as shown in figure 2 in which the representation of the learning task as the set of knowledge points or any particular point in that set of knowledge points in that concept map is a CAP). He uses a rule-based semantic reasoner that identifies relevant “CAP’s’/nodes in the knowledge graph automatically by using at least equation 6.22 to evaluate each potential task/CAP based upon a measure indicative of the curiosity of the student with Algorithm 3 also providing a representation of the rule-based reasoning process. Thus, this reasoner evaluates the curiosity of the student based upon tasks which have not been otherwise actively selected by the user. Moreover, it is noted Wu also characterizes his ontological rule-based learning framework in terms of the Loewenstein’s information gap theory (viz., p. 110, Section 7.1). 
Applicants Further Argue:
In another aspect, Applicant's motivational analysis of curiosity relies on 5 attributes: novelty, completion, explanation, challenge-seeking and interest. Wu relies on Berlyne's classical theoretical findings that does not include completion, explanation and interest dynamics. In the example above, explanation-seeking was the motivation that has driven the reasoner. Unless the user's curiosity profiling is done via a thorough theoretical distinction among all dynamics, the curiosity-based ranking of the recommended CAPs would never be effective. This gravity of this difference can be readily appreciated by reviewing the applicant's article noted above.

Examiner’s Response
The Examiner respectfully disagrees. As set forth in the current office action and in the previous non-final rejection office action, Wu does teach these limitations according to the limitations as currently presented in the claim: “Novelty Dynamics Forumla-1, Novelty Dynamics Formula-2, … and Challenge-Seeking Dynamics Formula-1”. Specifically, Wu teaches the algorithmic computation of a curiosity trait  (i.e., the distinguishing quality of curiosity that the user exhibits in response to the pattern of previous stimuli as reflected by the metric V for a given task  in combination with the dynamic energy level metric which characterizes the student’s propensity to learn) that is derived from novelty components (but also, more generally, according to the collative variables of novelty, uncertainty, conflict, and complexity) such that the modeling of novelty quantifies to what extent the user’s current knowledge as represented in his/her concept map knowledge points differs from the concept map of a learning task such that a large novelty measure will favor a large V (in equation 6.24 or algorithm 3) which will favor the selection of a directive study/learn task (if V>theta_1) if the previous selection patterns of the user has left him/her with sufficient energy to perform the study/learn operation (corresponding to Novelty Dynamics Forumla-1 because the agent determines that the user may prefer resources/knowledge points that are currently not learned over those previously learned for which V will be smaller with the greater task novelty presented in the form of an increased new knowledge points delta due to a positive F(curious), corresponding to Challenge-Seeking Dynamics Formula-1 for the same reasons because new knowledge may be considered a challenge that requires the expenditure of energy,  corresponding to Novelty Dynamics Formula-2 also for the same reasons while noting that the term delta which controls learning efficiency may be considered a time constraint through which multiple resources/knowledge points are chosen) – viz., ([pp. 91-93, Sections 6.2.3.1, p. 87, Section 6.2.2.2, p. 89, Section 6.2.2.4, Equations 6.12, 6.13, 6.16, 6.18, 6.21, 6.22, 6.24, Figure 6.3, Figure 6.4, Table 6.2], Hence, the combined appraisal value of novelty and conflict regarding a learning task t can be represented as follows: <Equation 6.20>., Energy is an intrinsic constraint that the virtual peer learner should take into consideration when choosing actions. This is a natural constraint in any learning environment for a real human student., We denote the knowledge acquisition efficiency ∆ of a virtual peer learner as : ∆ = l, 0 ≤ l ≤ 1 (6.10) where l is the base knowledge acquisition ability when the virtual peer learner is in no_emotion state. The action study is implemented by randomly selecting ∆ percentage of new knowledge points in the current learning task and recording them into the agent's memory.) Furthermore, Wu teaches “an explanation dynamics formula-1, an explanation dynamics formula-2” because he teaches the algorithmic computation of a curiosity trait  that is derived from complexity components (but also, more generally, according to the collative variables of novelty, uncertainty, conflict, and complexity) such that the modeling of complexity as the ratio of the cardinality of the knowledge points of a current learning task to the maximum cardinality across that for all tasks (Equation 6.21) such that a more complex task is less favored than a less complex task, for which the completion requires fewer learned knowledge points, if the greater complexity term in equation leads to V>theta_2 while the less complexity term leads to theta_2>V>theta_1  (corresponding to Explanation Dynamics Formula-1 because the completion of the less complex task for which each knowledge point is proportionately more central than the more complex task for which each knowledge point is proportionately more peripheral and corresponding to Explanation Dynamics Formula-2 for the same reasons in the sense that the completion of any single knowledge point in the less complex task has more effect than the more complex task in bringing the overall task to completion) – viz., ([pp. 91-93, Sections 6.2.3.1, p. 87, Section 6.2.2.2, p. 89, Section 6.2.2.4, Equations 6.12, 6.13, 6.16, 6.18, 6.21, 6.22, 6.24, Figure 6.3, Figure 6.4, Table 6.2], Hence, the combined appraisal value of novelty and conflict regarding a learning task t can be represented as follows: <Equation 6.20>… In the context of VLE, complexity of a task t can be measured by the normalized salience of all knowledge points contained in the task, represented by <Equation 6.21>… For example, searching for an intended piece in a jigsaw puzzle with 1000 pieces is more difficult than searching in one with 10 pieces., Energy is an intrinsic constraint that the virtual peer learner should take into consideration when choosing actions. This is a natural constraint in any learning environment for a real human student., We denote the knowledge acquisition effciency ∆ of a virtual peer learner as : ∆ = l, 0 ≤ l ≤ 1 (6.10) where l is the base knowledge acquisition ability when the virtual peer learner is in no_emotion state. The action study is implemented by randomly selecting ∆ percentage of new knowledge points in the current learning task and recording them into the agent's memory.). Moreover, Wu teaches “an interest dynamics formula” because he teaches the algorithmic computation of a curiosity trait that is derived from novelty and complexity components (but also, more generally, according to the collative variables of novelty, uncertainty, conflict, and complexity) in which the Wundt curve models the underlying basis for determining curiosity-based actions/modalities, such as expressed in equation 6.24, such that this model/equation indicates/represents interest dynamics (formula) by virtue of the selection of resources/knowledge points according to a region in the Wundt curve for which curiosity/interest dynamics are most in play (corresponding to interest dynamics formula) – viz., ([pp. 89, Section 6.2.2.4, p. 93, Section 6.2.3.2, Equations 6.12, 6.13, 6.16, 6.18, 6.21, 6.22, 6.24, Figure 6.3, Figure 6.4, Table 6.2], According to Wundt (Figure 6.3), there is an inverted U-shaperelationship between the stimulation intensity and arousal of emotions.). Finally, Wu teaches “a completion dynamics formula” because he teaches the algorithmic computation of a curiosity trait that is derived from novelty and complexity components (but also, more generally, according to the collative variables of novelty, uncertainty, conflict, and complexity) in which the Virtual Learner curiosity modalities associated with knowledge point selection based on novelty and complexity metrics (as well as more generally on all the collative variables) may be cast in a Lowenstein descriptive framework in which curiosity is a response to a gap in knowledge such that, in this framework,  the agent selects/points to knowledge points according to a model of the emotional state, knowledge state, and interests of the human with which it is interacting in which the response of the agent is based on a completion dynamics formula because it is based on recognizing gaps such as through novelty, surprise, and uncertainty and pointing in a direction which seeks to resolve those gaps. –viz., ([pp. 114-117, Section 7.2.3, Equations 6.12, 6.13, 6.16, 6.18, 6.21, 6.22, 6.24, Figure 6.3, Figure 6.4, Table 6.2], According to Loewenstein [65], curiosity can be viewed from an information-gap perspective, which states that curiosity arises when a person's attention becomes focused on a gap in his/her knowledge. From this viewpoint, Berlyne's collative variables [8] can be explained as reflecting multi-dimensional facets of a person's knowledge gaps. For example, novelty refers to something unknown (missing information) and surprise arises when an expectation is violated (information mismatch)…. A novel o indicates that the knowledge points associated with o do not exist in M and hence create a knowledge gap, which leads to the curious learning companion's curiosity…. The agent's curiosity is quenched through the learning function when the user learns a new knowledge point.). 
Therefore, the Wu does teach, at least in a broadest reasonable interpretation sense, the logic associated with completion, explanation, and interest dynamics. It may be further noted that Wu’s virtual learning framework is clearly directed to maximizing learning by presenting learning material at a time that resonates with the quantifiable state of interest/curiosity of the student such that the learning process includes interest/curiosity and explanation/learning dynamics but which, as also previously noted, Wu himself characterizes in terms of the completion dynamics of Loewenstein. 

Applicants Further Argue:
Additionally, Wu's theory has no description similar to CAPs. It talks about concepts and relationships but does not refer to containers of information rather than information itself. If a theory is based only on the content itself, it means that model is purely for experimental purposes and has no engineering or implementation value. 
Applicant's model is based on CAPs or containers of information resources (not excluding concepts and formulations of core ideas but mainly referring to books, articles, authors etc.), which makes it practical for a workable engineering solution. Although motivational (or emotional) tagging of pieces of information is related to one aspect of Applicant's model, it is not the whole model. Wu has not mentioned any of the core components of Applicant's model as stated above. Without a logical / machine processible and ontology-based knowledge model and the inclusion of a reasoner, no-one can replicate the functions that Applicant's model is making possible. When Wu and the invention are considered as whole, therefore, the § 103 rejection cannot be sustained. 

Examiner’s Response
This argument was addressed in the Addressed in the 13 November 2020 NFOA response to arguments: The concept graphs organize the access to that information; the "container" of that information is the learning system of Wu which guides the student through curiosity-based learning tasks. Wu's system is fully functional and uses a mathematical algorithm to identify relevant tasks that are semantically represented in the knowledge graph ontology to automatically guide the user in a manner fully responsive to the assessed curiosity state of the user in which this curiosity measure is directly associated with the knowledge task characterization in the knowledge graph.  Wu also elaborates on several additional elements of his framework in Chapter 7, including object and fact components (Section 7.2.1) each of which may be considered containers of information as well as several practical examples of the application of the virtual learner system.
Applicants Further Argue:
Additionally, Wu does not disclose or suggest "the at least one user scores each of the CAPs based on at least one parameter selected from the group consisting of popularity, a popular score given to a CAP, another score given to a CAP by a prestigious group and a network centrality of a CAP." 

Examiner’s Response
The Applicant’s arguments with respect to amended limitation suggest "the at least one user scores each of the CAPs based on at least one parameter selected from the group consisting of popularity, a popular score given to a CAP, another score given to a CAP by a prestigious group and a network centrality of a CAP." are moot because of the new ground of rejection set forth in this Office Action in view of Tang. 

Conclusion
Art Unit: 2122
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drazdilova et al. (“Analysis and Visualization of Relations in eLearning”, Computational Social Network Analysis, Springer, London, 2010, pp. 291-318) teach the use of the centrality and prestige metrics to facilitate student learning in a social networking e-learning environment. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122